Citation Nr: 0521328	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  05-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to additional 2003 unreimbursed medical expenses.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from June 1941 to January 
1945.

This appeal is from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In perfecting this appeal, the appellant filed a VA form 9 in 
June 2005.  She indicates she wants for a hearing before a 
Veteran Law Judge of the Board of Veterans' Appeals (Board) 
at a local VA office.  The appellant has a right to such a 
hearing.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2004).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

